Citation Nr: 1743452	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-28 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected diabetes mellitus, currently rated at 20 percent. 

2.  Entitlement to an initial compensable rating for service-connected right ankle disability.

3.  Entitlement to an initial compensable rating for service-connected left ankle disability.


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Navy from December 1987 to February 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office in Baltimore, Maryland.

In his October 2013 VA Form 9, the Veteran indicated that he wanted a Board hearing in Washington, D.C.  In a September 2016 letter, the Veteran was advised that he was scheduled to have a hearing before a Veterans Law Judge (VLJ) in October 2016.  The record indicates that this hearing was postponed.  In an October 2016 letter, the Veteran was advised that he was scheduled for a Board hearing in December 2016.  A December 2016 VA report of contact noted that the Veteran requested postponement of this hearing due to medical reasons.  In a December 2016 letter, the Veteran was advised that he was scheduled to testify before a VLJ in January 2017.  The record shows that the Veteran did not attend the January 2017 Board hearing.  Review of the record does not show any additional request for postponement, or good cause as to why the hearing was not attended.  As such, the Veteran's request for a Board hearing is considered withdrawn.  

In the October 2013 VA Form 9 the Veteran also apparently sought to perfect appeals with respect to claims for the bilateral shoulders and sleep apnea.  However, the Board does not have jurisdiction over those issues, so they will not be addressed in this decision.

In his February 2010 Notice of Disagreement, the Veteran sought to initiate an appeal as to service connection for sleep apnea; however, service connection for sleep apnea was not denied by the RO until the next month, March 2010.  As such, the February 2010 Notice of Disagreement cannot serve as an NOD with respect to the sleep apnea issue.  As the Veteran did not initiate an appeal within one year of the notification of the March 2010 denial, that decision is final.

With respect to the shoulders, the Veteran has not filed a claim with respect to service connection for the right shoulder.  Service connection for the left shoulder was awarded in the February 2009 rating decision.  As the Veteran did not initiate an appeal within one year of the notification of the February 2009 decision with respect to the left shoulder, that decision is final.

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form. The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats. See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155). If the Veteran desires to file claims with respect to the shoulders or obstructive sleep apnea, he is encouraged to do so following these guidelines.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board observes that additional evidentiary develop is necessary to properly adjudicate the Veteran's claims.  

Regarding the Veteran's claim for a higher rating for his bilateral ankle disabilities, the Board must consider these claims in light of the Court of Appeals for Veterans Claims (Court) decision, Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board also notes that the January 2009 VA diabetes examiner noted that the Veteran experienced foot numbness with prolonged standing or exerise since undergoing bilateral ankle corrective surgery three years prior.  It was further noted that the Veteran's paresthesias were not likely related to his diabetes.  The 2009 VA ankle examination noted reduced sensation of light touch to the left, and a bilateral decrease of sense of vibration.  As such, new VA ankle examinations, to include neurological assessment, are necessary for the proper adjudication of these claims  

Regarding the Veteran's claim for a higher rating for diabetes mellitus, the Board observes that in the February 2010 Notice of Disagreement, as well as the October 2013 VA Form 9, the Veteran claimed that his diabetes required insulin treatment, dietary restrictions, and regulation of activities/exercise.  The January 2009 VA examiner did not find that the Veteran required regulation of activates.  The Board observes that the Veteran's statements suggest a worsening of symptoms.  The Board further observes that the Veteran has claimed that he has received on-going treatment for his diabetes disability.  National Naval Medical Center records from January 2009 suggest that the Veteran received continued and regular diabetes treatment.  In light of the above, the Board finds that evidentiary development for medical records and an additional VA examination are necessary to determine the current severity of the Veteran's service-connected diabetes.  

Accordingly, the case is REMANDED for the following action:

1. Please request the Veteran to provide names and addresses to identify all outstanding records of medical care for his ankle disabilities and his diabetes mellitus, to include any military medical facilities, such as the National Naval Medical Center, and private medical providers.  Provide him with the opportunity to submit additional records in support of his claims for higher ratings.   

2. Please obtain any outstanding records of VA treatment.  

3. After completing # 1 and 2, please arrange for VA orthopedic and neurologic examinations to evaluate the nature and severity of his service-connected bilateral ankle disabilities.  

a. The examiner(s) is requested to provide all pertinent orthopedic and neurologic manifestations and symptomatology of the service-connected ankle disabilities, to include addressing whether the Veteran has paresthesia and reduced sensation to light touch and vibration as a result of bilateral ankle surgery. 
b. Please test the Veteran's range of motion in active motion, passive motion, and, if possible, in weight-bearing and nonweight-bearing.  Please note if and when during testing the Veteran experiences symptoms of pain.  If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, it should be clearly explained as to why; and
c. Please describe in detail the functional limitations caused by the ankle disabilities as they may relate to the Veteran's ability to function in a work setting and to perform work tasks.  In doing so consider findings within the medical record and the Veteran's statements. 

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

4. Please arrange for VA diabetes examinations to evaluate the nature and severity of his service-connected diabetes mellitus.  

a. Please identify all manifestations of diabetes; and 
b. Please comment on whether the Veteran's diabetes requires regulation of activities (the avoidance of strenuous occupational and recreational activities) and discuss as necessary any restriction of occupational and recreational activities.  

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

5. Finally, please readjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




